DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-37 filed on October 01, 2020 are pending, claims 1-15 are amended, claims 16 and 20-35 are canceled and claims 36-37 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-19 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2007/0046539 A1, hereinafter "Mani") in view of Wang et al. (US 2018/0279365 A1, hereinafter "Wang").
 	Regarding claim 1, Mani discloses a method for controlling an output of a transmission point for a wireless communications network, the method comprising:
determining an average output power of the transmission point, in a particular
direction, over a period of time (Mani, [0031] produce a specific beamforming pattern (i.e. particular direction) so that an average EIRP of the combined transmission signals does not exceed a predetermined threshold);
comparing the average output power to an output power reference value (Mani, [0031] produce a specific beamforming pattern so that an average EIRP of the combined transmission signals does not exceed a predetermined threshold (i.e. output power reference value)); and
Mani does not explicitly disclose allocating data, to be transmitted by the transmission point in the particular direction to one or more wireless devices, to a pool of radio resources, wherein the pool of radio resources is adjusted as a function of the comparison between the average output power and the output power reference value.
Wang from the same field of endeavor discloses allocating data, to be transmitted by the transmission point in the particular direction to one or more wireless devices, to a pool of radio resources (Wang, [0091] transmission modes 1-6, the transmission power with respect to one UE may be controlled via semi-statically configured parameters PA and PB), wherein the pool of radio resources is adjusted as a function of the comparison between the average output power and the output power reference value (Wang, [0108] an Energy Per Resource Element (EPRE) (i.e. average of output power) of the dummy signals is lower than or equal to a minimum value of the EPRE (i.e. reference value) on effective PRBs. The degree that the EPRE of the dummy signals is lower than the minimum value of the EPRE on the effective PRBs may be defined in advance, or configured by signaling or other methods).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power control of multiple antenna disclosed by Mani and data transmission with power disclosed by Wang with a motivation to make this modification in order to improve performance of a receiver (Wang, [0109]).		
	Regarding claim 2, Mani discloses wherein the pool of radio resources is a fraction of a total pool of available radio resources, and wherein the fraction varies
as a function of the comparison between the average output power and the output power reference value (Mani, [0031] produce a specific beamforming pattern so that an average EIRP of the combined transmission signals does not exceed a predetermined threshold (i.e. output power reference value)).
	Regarding claim 3, Mani discloses wherein the pool of radio resources comprises resources at a plurality of different transmission frequencies (Mani, [0031] transmission signals from the plurality of antennas (i.e. transmission frequencies) form a beam that is directed at a different one of a plurality of receivers). 
Regarding claim 4, Mani discloses generating a control signal based on the comparison between the average output power and the output power reference value, and adjusting the pool of radio resources based on the control signal (Mani, [0031] adjusting signal parameters so that transmission signals from the plurality of antennas form a beam that is directed at a different one of a plurality of receivers. A fourth step 540 includes controlling a time duration in which the transmission signals are directed so that an average EIRP of the combined transmission signals does not exceed a predetermined threshold).
	Regarding claim 9, Mani further discloses wherein the pool of radio resources is set to a minimum value responsive to a determination that the average output power is within a proportional threshold of  an output power maximum value (Mani, [0031] produce a specific beamforming pattern so that an average EIRP of the
combined transmission signals does not exceed a predetermined threshold).
Regarding claim 10, Mani further discloses wherein the average output power of the transmission point in the particular direction over a period of time is determined as a function of any one of an average total output power of the transmission point in all directions, a scheduled resource utilization parameter in the particular direction and a main lobe antenna gain, and one or more scheduled resource utilization parameters in directions other than the particular direction and a side lobe antenna gain (Mani, [0024-25] for a particular direction, the transmission EIRP during a time duration (defined by the duty cycle) can be increased while maintaining a predetermined average EIRP by setting the time duration during which the beamforming pattern is maintained or given a fixed duty cycle, the transmission EIRP in a specific direction during an "active" portion of the duty cycle can be controlled by adjusting signal parameters such that transmission signals from a plurality of antennas combine to form a directional beam).
Regarding claim 11, Mani further discloses wherein the average total output power of the transmission point in all directions is determined by measuring amplitudes of radio signals provided to an antenna array of the transmission point (Mani, [0025] The signal parameter selection (phase adjust, amplitude adjust) is made such that the transmit average EIRP does not exceed a predetermined threshold while being controlled by the given or provided fixed duty cycle). 
Regarding claim 12, Mani further discloses wherein the average total output power of the transmission point in all directions is determined by predicting the average total output power of the transmission point over a period of time (Mani, [0004, 25] The signal parameter selection (phase adjust, amplitude adjust) is made such that the transmit average EIRP does not exceed a predetermined threshold while being controlled by the given or provided fixed duty cycle (i.e. a period of time)). 
Regarding claims 17-19 and 36-37, these claims recite "a network node" and "a non-transitory machine-readable storage medium having stored therein a set of instructions, which when executed by a processor of a computing device cause the computing device to perform a set of operations" (Wang, [0037] base station with processor to be able to configure) that disclose similar steps as recited by the method of claims 1-3, thus are rejected with the same rationale applied against claims 1-3 as presented above.
Claims 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2007/0046539 A1, "hereinafter "Mani") in view of Wang et al. (US 2018/0279365 A1, hereinafter "Wang") as applied to claim above, and further in view of Waheed et al. (US 2009/0054018 A1, hereinafter "Waheed").
Regarding claim 5, Mani in view of Wang does not explicitly disclose wherein a controller that generates the control signal implements a proportional-derivative control scheme.
Waheed from the same field of endeavor discloses wherein a controller that generates the control signal implements a proportional-derivative control scheme (Waheed, [0064] the APC controller 355 may implement a PID control loop, wherein D represents derivative. Additionally, the APC controller 355 may implement a P, I, D, ID, PD control loop. In general, the APC controller 355 may implement any form of regulated control loop algorithm).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 6, Mani in view of Wang does not explicitly disclose wherein the control signal comprises a first term which is proportional to a difference between the average output power and the output power reference value. Waheed further discloses wherein the control signal comprises a first term which is proportional to a difference between the average output power and the output power reference value (Waheed, [0065] The APC controller may be used for closed loop power control when there is a need to rapidly and accurately change the output power level of the polar transceiver (i.e. average output power), Such as when ramping to a desired output power level (i.e. reference value)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 7, Mani in view of Wang does not explicitly disclose wherein the control signal comprises a second term which is proportional to a time-derivative of the average output power.	
Waheed further discloses wherein the control signal comprises a second term which is proportional to a time-derivative of the average output power (Waheed, [0102] data plots of closed loop power control power-time masks for EDGE compliant communications devices during ramp up and ramp down).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 8, Mani in view of Wang does not explicitly disclose wherein the second term is restricted to values which are equal to or less than zero.
Waheed further discloses wherein the second term is restricted to values which are equal to or less than zero (Waheed, [0100] until CR, APc the comparison (block 1115) between the averaged value of the feedback signal and the desired output power level results in a difference that is less than a specified value).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 13, Mani in view of Wang does not explicitly disclose disabling adjustments to the pool of radio resources responsive to a determination that the average output power is below a first threshold value.
Waheed from the same field of endeavor discloses disabling adjustments to the pool of radio resources responsive to a determination that the average output power is below a first threshold value (Waheed, [0077]The closed loop output power level control performed by the APC controller may be stopped by disabling the APC controller 355, and freezing a current predistort correction term if the voltage signal Vdet is within a threshold of the desired output power level, then the performance capabilities of the close loop output power level control may no longer be needed and ramp path power control may be initiated).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 14, Mani in view of Wang does not explicitly disclose enabling adjustments to the pool of radio resources responsive to a determination that the average output power is above a second threshold value.	
Waheed from the same field of endeavor discloses enabling adjustments to the pool of radio resources responsive to a determination that the average output power is above a second threshold value (Waheed, [0085] enable additive correction, adjust proportional and integral loop gains as needed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Regarding claim 15, Mani in view of Wang does not explicitly disclose wherein the second threshold value is greater than the first threshold value.
Waheed from the same field of endeavor discloses enabling adjustments to the pool of radio resources responsive to a determination that the average output power is above a second threshold value (Waheed, [0074] The error signal may then be used to compute a predistort correction term, the predistort CP,APC correction term may be expressed as  C=Ppredictort – R*pCordict i.e. the second threshold value can be obtain from a calculation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Waheed’s system for power control process into Mani’s average power control of multiple antenna as modified by Wang with a motivation to make this modification in order to improve the settling behavior of the feedback loop by reducing the error signal's bandwidth (Waheed, [0056]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415